Citation Nr: 0932002	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1970. 

This matter comes before the Board of Veterans Appeals (Board) 
on appeal from a November 2004 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran claims that he has tinnitus based upon service 
incurrence. He indicates that he was exposed to jet engine 
noise while in Vietnam and was trained on the use of M-60 
machine guns with little or no ear protection.  The record 
indicates that he was trained as a helicopter repairman and 
earned a sharpshooter badge.  His discharge paperwork indicates 
that he was a finance/payroll clerk.

 A review of the record reveals that neither the Veteran's 
service treatment records nor his service personnel records are 
associated with the claims folder. Those records have been 
sought and in an August 2004 statement associated with the 
claims folder, there is a Formal Finding on the Unavailability 
of Service Records. The statement indicates that all efforts to 
obtain military information has been exhausted and any further 
attempts are futile and based on these facts, the records are 
not available. 

In cases where the Veteran's service records are unavailable 
through no fault of his own, there is a heightened obligation 
to assist the claimant in the development of his case. See 
O'Hare v. Derwinski, 1 Vet. App. 365. Where service medical 
records are unavailable, the heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection. See Moore v. Derwinski, 1 Vet.App. 401 
(1991). "VA regulations do not provide that service connection 
can only be shown through medical records, but rather allow for 
proof through lay evidence." Smith v. Derwinski, 2 Vet.App. 
147, 148 (1992). 

The Veteran should be informed of secondary sources that can be 
used to substantiate his claim. VA has a responsibility to 
continue to search for such records until it is determined that 
they do not exist or that further attempts to obtain them would 
be futile. The non-existence or unavailability of such records 
must be verified by each Federal department or agency from whom 
they are sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2)(3).

Finally, although the Veteran was afforded an audiology 
examination and tinnitus was discussed, it does not appear that 
there was an opinion of the relationship of tinnitus to the 
Veteran's military service.  Thus, the Board finds that the 
examination was inadequate.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. Request that the NPRC or any other 
appropriate agency, conduct another search 
for the Veteran's service medical records 
providing the Veteran's dates of service 
and his military service number, as 
reflected on his DD 214, and as provided to 
the Surgeon's General's Office and any 
other records depository. If the requested 
records are held by a department or agency 
of the Federal government, efforts to 
obtain such records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified (in writing) by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. The RO/AMC should also advise the 
Veteran that he can submit alternate 
evidence to support his claim for service 
connection. This evidence may take the 
following forms:  statements from service 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private physicians 
by which or by whom the Veteran may have 
been treated for his alleged disorder, 
especially soon after discharge from 
service, letters written during service, 
and insurance examinations. The Veteran may 
submit any other evidence he deems 
appropriate. If he needs assistance in 
obtaining medical records, he should 
provide the AMC/RO with the names and 
addresses of the medical providers, and 
forms providing for the release of such 
information should be forwarded to the 
Veteran for his signature. 

3.  The RO/AMC will afford the Veteran a 
comprehensive medical examination. The 
claims folder and a copy of this remand 
will be reviewed by the examiner in 
conjunction with this examination, and the 
examiner must acknowledge such receipt and 
review in any report generated as a result 
of this examination. The examiner must 
express an opinion as to whether tinnitus 
was caused or aggravated by any incident of 
active military service.  In stating his or 
her opinion, the examiner must state the 
medical basis for any opinion expressed. If 
the examiner is unable to state an opinion 
without a resort to speculation, he or she 
should so state. 

4. After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the 
Veteran's claim. If any benefit sought on 
appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC). The SSOC must notify the 
Veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations. An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).





